Citation Nr: 1710080	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-14 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a cervical spine disorder

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for chronic cardiovascular disability, claimed as chest pain, numbness in arms, legs, hands and heart disease.

5.  Entitlement to service connection for a right shoulder disability, to include residuals of a torn rotator cuff.

6.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active duty service from June 1978 to June 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2009 (cervical and lumbar), June 2009 (hearing loss), December 2009 (cardiovascular), April 2011 (right shoulder), and May 2012 (sleep apnea) by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a Board videoconference hearing in February 2015 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the claims files.

In a May 2015 decision, the Board denied the Veteran's claims of entitlement to service connection for bilateral hearing loss, degenerative joint disease (DJD) of the cervical spine, degenerative disc disease (DDD) of the lumbar spine, and hypertension.  The May 2015 decision remanded the remainder of the issues on appeal for additional development.  However, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).   In an Order dated in December 2015, the Court granted a Joint Motion for Partial Remand (Joint Motion) of the parties (the Secretary of VA and the Veteran), and vacated the Board's decision with respect to the issues of hearing loss, DJD of the cervical spine, and DDD of the lumbar spine, and remanded the case to the Board for readjudication consistent with the Joint Motion.  The Board's May 2015 denial of entitlement to service connection for hypertension was abandoned and dismissed.  The Board subsequently remanded all issues captioned above for additional development in February 2016.

The Board recognizes that its February 2016 Remand also addressed the issues of entitlement to service connection for carpal tunnel syndrome, claimed as left wrist injury, as well as entitlement to service connection for cubital tunnel syndrome, claimed as right wrist carpal tunnel syndrome.  Specifically, the Board instructed the AOJ to issue a statement of the case and notify the Veteran of his appellate rights with respect to the issues of entitlement to service connection for carpal tunnel syndrome, claimed as left wrist injury, and for cubital tunnel syndrome, claimed as right wrist carpal tunnel syndrome.  See 38 C.F.R. § 19.26 (2016).  Such a statement of the case was issued in January 2017.  As the Veteran has not yet  perfected an appeal as to either of these issues, they are not currently before the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss, a cervical spine disorder, a lumbar spine disorder, chronic cardiovascular disability, torn rotator cuff of the right shoulder, and sleep apnea.  Unfortunately, the Board finds that these issues must be remanded for additional development before they can be adjudicated on the merits.  

With respect to the claim of entitlement to service connection for bilateral hearing loss, the Board's February 2016 Remand noted that an October 1983 in-service physical examination report indicated that the Veteran's right tympanic membrane was occluded with cerumen, and that a May 1997 service treatment report indicated that the Veteran complained he could not hear out of the right ear for two weeks and experienced decreased hearing for 1 year and pain for 2 weeks; the impression was decreased hearing due to obstruction.  The Board found the previous VA audiological examination of record to be inadequate because the etiology of a Veteran's hearing loss cannot be based solely on a Veteran's "normal" hearing loss at entrance to and separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In addition, the December 2015 Joint Remand found that the Board did not adequately discuss and consider the fact that the May 1997 service treatment record reflected that the Veteran's left ear canal was clear at that time, and that there was some hearing loss at 4000 Hertz in the left ear on the Veteran's May 1998 separation examination.  As such, the Board's February 2016 Remand directed that the Veteran be provided with another VA audiological examination which addressed these issues.  Specifically, the examiner was instructed to explicitly discuss and consider the fact that the May 1997 service treatment record reflected that the Veteran's left ear canal was clear at that time, and that there was some hearing loss at 4000 Hertz in the left ear on the Veteran's May 1998 separation examination. 

Pursuant to the Board's February 2016 Remand, the Veteran was provided with a VA audiological examination in May 2016, at which time he was diagnosed as having bilateral sensorineural hearing loss.  However, the examiner concluded that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  In support of this opinion, the examiner explained that:

The Veteran's service records indicate normal hearing on retirement exam, with no evidence of significantly worsened hearing throughout his military service.  Audiogram dated May 1997 showed a temporary loss that was resolved by May 1998.  The effects of hazardous noise exposure (i.e. hearing loss/tinnitus) are present at the time of the injury.  The Institute of Medicine Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from World War II to the Present concluded that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure was extremely unlikely.  This veteran's current hearing loss could be due to multiple causes, to include civilian noise exposure, genetics, and/or the aging process.

In summary, the IOM report states there is insufficient scientific basis to conclude that permanent hearing loss can be directly attributable to noise exposure after that exposure has been removed. Based on current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss is extremely unlikely. Therefore, after further consideration of the evidence, lay statements and previous results and opinions by this examiner as well as that of other VA audiology examiners, my opinion stands as rendered; i.e., current hearing loss was not caused by military noise exposure.

The Board emphasizes that this opinion neither explicitly discussed nor considered the fact that there was some hearing loss at 4000 Hertz in the left ear on the Veteran's May 1998 separation examination, which formed the basis of the December 2015 Joint Remand.  A remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, this issue must be remanded for an additional VA opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding hat when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).

With respect to the issues of entitlement to service connection for a cervical spine disorder and a lumbar spine disorder, the December 2015 Joint Motion emphasized that the April 2009 VA examiner noted that the Veteran's first reported neck problems occurred "eight to nine months ago" while also acknowledging that the Veteran claimed his back problems began in service.  Based on these apparent discrepancies, the Joint Motion found that it did not appear that the VA examiner adequately considered the Veteran's statements regarding his reported in-service back pain or his statements regarding continuous symptoms of back pain since separation from service.   The April 2009 VA examiner provided an opinion that "[i]t is less likely than not that the veteran's degenerative joint disease of the cervical spine began in or was caused by military service," and "[i]t is less likely than not that the veteran's degenerative disc disease of the lumbar spine began in or was caused by military service."  In reaching these conclusions, the examiner indicated that he had reviewed the Veteran's medical record, specifically service treatment records from 1989 which described a left trapezius strain due to playing volleyball, which was treated with Motrin.  In its February 2016 Remand, the Board emphasized that the Veteran's service treatment records also showed that in June 1979 and March 1982 the Veteran had low back pain with a diagnosis of muscle strain and treatment of 24 hours of bedrest.  As such, the February 2016 Remand remanded these issues in order to obtain an addendum opinion with respect to the nature and etiology of the Veteran's cervical and lumbar spine disorders which adequately considered his competent statements as to onset of back and neck symptoms.  The Remand directed the examiner to specifically discuss the Veteran's lay statements regarding his in-service injuries of the neck and back, and comment on all the service treatment records documenting complaints of neck and back pain.  

Pursuant to the Board's February 2016 Remand, a VA opinion was obtained in March 2016.  The examiner opined that:

Available medical records reviewed. I can find no definitive evidence within the medical record, specifically the strs that would support the claim that the veteran lumbar spine, cervical spine or cardiovascular conditions manifested or incurred on active duty or were related to active duty.  Specifically the strs are silent for these conditions and I can find no event nor exposure that would have resulted in these conditions.  Additionally, the time between discharge and diagnosis of these conditions was delayed to a point that no direct relationship to active duty can be attributed in my opinion. Therefore, current lumbar spine, cervical spine, and cardiovascular disabilities are less likely than not secondary to or related to active duty even in light of "lay" statements as noted as these conditions were not evaluated and as such more likely resolved without sequela on active duty.

The Board emphasizes that this opinion neither specifically discussed the Veteran's lay statements regarding his in-service injuries of the neck and back, nor commented on all the service treatment records documenting complaints of neck and back pain.  Furthermore, in support of his negative nexus opinions, the examiner stated that the Veteran's service treatment records were "silent" for conditions of the lumbar spine and/or cervical spine, which is inaccurate, as the Board had highlighted multiple occasions where the Veteran sought treatment for back and/or trapezius symptomatology in service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that "an opinion based upon an inaccurate factual premise has no probative value").  As such, these issues must also be remanded for an additional VA opinion.  See Stegall, supra.  

With respect to the issue of entitlement to service connection for a chronic cardiovascular disability, the Board's May 2015 Remand noted that an August 2010 VA examination failed to determine whether the Veteran currently had any chronic cardiovascular disability, in light of September 2010 electrocardiogram (EKG) findings, and if so, the etiology of such disability.  As such, the Board remanded the issue for a supplemental medical nexus opinion.

Pursuant to the Board's May 2015 and February 2016 Remands, a supplemental VA opinion was obtained in March 2016.  The examiner who provided this opinion was the same examiner who provided the opinion regarding the Veteran's cervical spine and lumbar spine disorders, and simply added "cardiovascular conditions" into the opinion that he provided with respect to the etiologies of the musculoskeletal disorders, as discussed above.  Significantly, however, the March 2016 opinion did not actually determine whether the Veteran had any current chronic cardiovascular disability, which was one of the deficiencies found by the Board in the initial August 2010 examination.  As such, the Board finds that this issue must be remanded so that the Veteran can be provided with another examination to determine the likely nature and etiology of any diagnosed cardiovascular condition.  See Barr, supra.  

Finally, with respect to the issues of entitlement to service connection for torn rotator cuff of the right shoulder and sleep apnea, the Board's May 2015 Remand noted that the Veteran requested a videoconference hearing with a Veterans Law Judge in his February 2015 substantive appeal.  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  As such, these issues were remanded to schedule the Veteran for a Board videoconference hearing on the issues of entitlement to service connection for a torn rotator cuff of the right shoulder and entitlement to service connection for sleep apnea.  However, to date, it does not appear that such a hearing was ever conducted.  To the contrary, the June 2016 and August 2016 supplemental statements of the case neither referenced a Board hearing transcript relevant to these issues, nor indicated that the Veteran had withdrawn his hearing request.  As such, these issues must again be remanded to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA audiology examination to determine the current nature and etiology of any bilateral hearing loss found.  The examiner must review the claims file in conjunction with the examination, and the examination should include pure tone threshold testing (in decibels) and Maryland CNC testing.  

Based on the examination findings, the claims file review, and the lay history provided by the Veteran, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any bilateral hearing loss found is related to in-service noise exposure.  

A complete rationale must be provided for any opinion expressed.  In rendering the requested rationale, the examiner should explicitly discuss and consider the fact that the May 1997 service treatment record reflected that the Veteran's left ear canal was clear at that time, and that there was some hearing loss at 4000 Hertz in the left ear on the Veteran's May 1998 separation examination.  The examiner should presume that the Veteran's lay statements with regard to in-service acoustic trauma and any symptoms experienced during service or thereafter are competent and credible evidence.  In addition, the examiner is advised that the absence of evidence of treatment for a specific disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  

2.  Schedule the Veteran for a new VA examination to determine the current nature and etiology of his disabilities of the cervical and lumbar spines.  After a physical examination and review of all the evidence, including the service treatment records, VA examination reports, post-service treatment records, and lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any cervical or lumbar spine disability had its onset during active duty or is causally or etiologically related to any in-service event, disease, or injury.  

A complete rationale must be provided for any opinion expressed.  In rendering the requested rationale, the examiner should specifically discuss the Veteran's lay statements regarding his in-service injuries of the neck and back.  In addition, the examiner should comment on all the service treatment records documenting complaints of neck and back pain.  The examiner is reminded that the Veteran is competent to report on events that are capable of lay observation and of what comes to him through his senses.  Furthermore, VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

3.  Schedule the Veteran for a new VA examination to determine the relationship between any current chronic cardiovascular disability and his service.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner should clearly list all cardiovascular diagnoses, if any.  The examiner is then requested to consider the reported history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran currently has any chronic cardiovascular disability that is etiologically related to his period of active military service, specifically including complaints of chest pain noted in his service treatment records.

A complete rationale for any opinion expressed should be provided.

4.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, then provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

5.  Thereafter, if the issues of entitlement to service connection for a right shoulder disability, to include a torn rotator cuff, and/or entitlement to service connection for sleep apnea, remain denied, then schedule the Veteran for a Board videoconference hearing with respect the issues of entitlement to service connection for a torn rotator cuff of the right shoulder and/or entitlement to service connection for sleep apnea.  The RO should properly notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2016).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




